Citation Nr: 1439169	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-17 500 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as due to herbicide exposure, and to include as secondary to service connected diabetes mellitus and service-connected malaria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In July 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript has been associated with the file.

The Board remanded the case in September 2011 to afford the Veteran a VA rating examination and to obtain outstanding VA treatment records.  At that time, the issues of entitlement of service connection for white matter disease and entitlement to service connection for peripheral neuropathy were remanded by the Board.  However, in August 2012, the RO issued a decision awarding service connection for white matter disease.  As such, only the issue of entitlement to service connection for peripheral neuropathy is now before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board remanded the issue for a medical opinion regarding the etiology of any peripheral neuropathy based on secondary service connection.  In November 2011, the Veteran was scheduled for a VA examination to include an opinion.  While the examiner addressed the Board's request regarding whether the Veteran's service-connected malaria and/or diabetes mellitus caused the Veteran's peripheral neuropathy, he did not specifically address whether the Veteran's service-connected diabetes mellitus and/or malaria aggravated the nonservice-connected peripheral neuropathy.  In this regard, the examiner only reported that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  Additionally, the examiner did not address the direct service connection question as to whether peripheral neuropathy was due to service, including exposure to Agent Orange in service.

In view of the foregoing, the issue is remanded to the RO for the following:


Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner who conducted the November 2011 opinion and if that physician is not available refer the claims file to another physician that can address the questions below.  

a) Is it at least as likely as not (i.e. at least a 50 percent probability or better) that the diagnosed peripheral neuropathy is due to service, including the Veteran's presumed herbicide exposure?  

b)  If not related to service, address whether the November 2011 opinion is valid in finding that peripheral neuropathy was not proximately due to, or the result of the service-connected diabetes mellitus or malaria

c)  If it is not at least as likely as not (i.e. at least a 50 percent probability or better) that peripheral neuropathy is proximately due to, or the result of the service-connected diabetes mellitus and/or malaria, state whether it is at least as likely as not that the service-connected malaria and/or diabetes mellitus aggravated (i.e. increased in severity beyond the natural progress) peripheral neuropathy.  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation.

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



